Eager, J. (concurring).
I concur in the memo of this court modifying the order herein to the extent of deleting from the determination of the respondent commission the final decretal paragraph thereof. In addition to the reasons stated therein, in my opinion the commission, in connection with its investigation into a contract between a boxer and his managers and into the matter of their conduct, does not have the power to decree that they or one or more of them shall be prohibited for life from participation, directly or indirectly, in professional boxing in the State of New York. Such power is not expressly conferred upon the commission by statute and, therefore, would not exist. Furthermore, any attempt to vest the commission with such power would in my opinion constitute an unlawful restraint and infringement upon the powers of the Legislature and of the commission in the future to fix or pass upon the qualifications of a person to apply for and receive a license in this State as a professional boxer, or as a manager, trainer or second of a boxer. Finally, a determination of the commission in effect adjudicating that a person is barred for life from acquiring such a license is in violation of due process in that it prejudges his qualifications and right to hold a license as of a future date without an opportunity to be heard in view of the facts and the law as it may then exist.